Luke, J.
In a proceeding pending before the Industrial Commission of Georgia, instituted by H. M. Elliott against Sims & Clonts, employers, and Southern Surety Company of New York, insurer, an order was taken by the full commission on June 20, 1931, as follows: “ . . This case came before the full commission on June 22, 1931, upon application of the employee for a review of the award of Commissioner Stanley made on May 28, 1931. The employee also petitioned for the introduction of further evidence which is essential to the proper adjudication of the claim,'and this petition is granted. This case will be remanded to a single commissioner for further hearing, and the parties at interest notified when the case is set for hearing.” The Industrial Commission allowed an application for appeal to the superior court from this order. That court affirmed the order appealed from; and to this judgment the employers and the insurer excepted.
After due consideration, this court is clearly of the opinion that the order of the commission involved here is not in the nature of such a final "award,” "order,” “judgment,” or "decision” as is contemplated by section 59 of the workmen’s compensation act, providing for appeals to the superior courts from decisions of the Industrial Commission. Since, in our view, the appeal to the superior court was *377improvideutly allowed by the Industrial Commission, no harmful error was committed by the superior court in the premises.
Let the writ of error be dismissed with costs.

Writ of error dismissed.


Broyles, O. J., concurs. Bloodworth, J., absent on account of illness.